Exhibit 99.1 COPERNIC INC. ANNUAL MEETING OF SECURITY HOLDERS SEPTEMBER 17, 2010 Equity Transfer & Trust Company hereby reports that: This scrutineers' report is subject to any determinations or decisions made by the Chairman of the meeting including with respect to any proxies or other voting documentation Security holders present representing securities 3 Proxy holders present representing 45,318 securities Management proxies received representing 1,117,614 securities Total number of securities represented at the meeting 1,162,932 Percentage of 2,096,913 issued & outstanding 55.5% MANAGEMENT PROXY VOTES ELECTION OF DIRECTORS securities represented by proxy VOTED FOR securities represented by proxy VOTED WITHHOLD ( 34.36% ) securities represented by proxy NOT VOTED APPOINTMENT OF AUDITORS / AUTHORIZING THE DIRECTORS TO FIX THE AUDITORS REMUNERATION securities represented by proxy VOTED FOR securities represented by proxy VOTED WITHHOLD ( 8.88% ) Dated this 17 thday of September, 2010 "Michael Lee" Scrutineer
